DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/21 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for identifying” and “means for generating” in claim 42.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
Imaging means are recited in Para 0101 teaches an imaging process 900; Generating means are recited in para 0133.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 21, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are not clear as to how the invention works, with respect to the specification of the instant application. The claims do not clearly recite acquiring the images from the subject, and how the acquired 2d images is used to identify a 3d image from the library. For instance the claims do not recite what the matching steps involve, if there is any percentage/threshold require to meet the matching. For instance if there is no percentage does any 3d image work, for example comparing a 2d lung image of the subject with any generic lung image would have atleast a non-zero match. Hence it’s not clear how the invention works. Appropriate correction is required. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, 21-25, 27, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Publication No. 2011/0311116 to Benn in view of U. S. Publication No. 2007/0276214 to Dachille et al.
Regarding Claims 1, 21 and 42, Benn teaches a system and method, comprising: at least one processor; and at least one memory including program code which when executed by the at least one processor provides operations comprising: identifying, in a library including a plurality of simulated three-dimensional representations, a first 
Benn teaches all of the above claimed limitations but does not expressly teach matching 2d images with 3d images not derived from a first subject. 
Dachille teaches matching 2d images with 3d images not derived from a first subject (abstract; figs. 1 and 2; and para 0020 and 0022 teaches acquiring 2d images and using metadata to match 3d images from dicom server; Examiner would like to further point out that the claims do not clearly recite the 2d images are matched to a similar image in the library.).
It would be obvious to one of ordinary skill in the art at the time of filing to modify Benn with matching 2d images with 3d images not derived from a first subject as taught by Dachille, since such a setup would result in obtaining a 3d image for the subject with acquiring 3d data, resulting in a faster/more cost effective image results.
Regarding Claims 2 and 22, Benn teaches generating the library including by generating, based on a first three-dimensional representation of a second internal anatomy of a second subject, the first simulated three- dimensional representation, the first simulated three-dimensional representation being generated by at least varying one or more attributes of the second internal anatomy of the second subject (para 012, 016-018, 036-038 teaches identifying structures and generating 3d representations of multiple structures).  
Regarding Claim 3 and 23, Benn teaches that the one or more attributes include a skeletal property, an organ geometry, a musculature, and/or a subcutaneous fat distribution (para 016 teaches geometric properties of the anatomical structure).  
Regarding Claims 4 and 24, Benn teaches that the library is further generated to include the first three-dimensional representation of the second internal anatomy of the second subject and/or a second three-dimensional representation of a third internal anatomy of a third subject having at least one different attribute than the second internal anatomy of the second subject (para 012, 016-018, 036-038 teaches identifying structures and generating 3d representations of multiple structures).  
Regarding Claims 5 and 25, Benn teaches that the generating of the library further includes generating, based at least on the first simulated three-dimensional representation, the first computed two-dimensional image (figs. 1-4 and para 010 and 011 identifying plurality of three dimensional images and a 2d image; para 0038 and 0045 teaches matching between the 2d and 3d representation).  
Regarding Claims 7 and 27, Benn teaches that the first three-dimensional representation of the second internal anatomy of the second subject comprises a .

Allowable Subject Matter
Claims 6 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record are U. S. Publication No. 2011/0311116 to Benn; U. S. Publication No. 2020/0138394 to Vanden Berghe et al.; and U. S. Publication No. 2018/0028265 to Azevedo Da Silva et al. none of the prior art alone or in combination teaches “determining, based at least on a density and/or a transmissivity of one or more tissues included in the first simulated three-dimensional representation, a quantity of radiation able to pass through the one or more tissues included in the first simulated three- dimensional representation to form the first computed two-dimensional image”.

Response to Arguments
Applicant's arguments filed 12/08/21 have been fully considered but are moot in view of new grounds of rejection.
 Applicant argues that Benn does not teach the newly recited element matching 2d images with 3d images not derived from a first subject. 
Examiner would like to point out that newly cited reference Dachille teaches matching 2d images with 3d images not derived from a first subject (abstract; figs. 1 and 2; and para 0020 and 0022 teaches acquiring 2d images and using metadata to match 3d images from dicom server)
Examiner would like to further point out that the claims do not clearly recite the 2d images are matched to a similar image in the library. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793